DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.
 
This Office action is in response to the RCE filed on 06/30/2022. New claims 16-17 have been added.

Claims 1-17 are presented for examination.

Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  Claims 1-2, 8-9 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Vitali et al. (US 2006/0015792), in view of Tian et al. (US 2004/0102968).

As to claims 1-2, Vitali discloses the invention as claimed, including a method for encoding multiple descriptions for a media stream (¶0005; ¶0006, ¶0015, “Multiple Description Coding for Internet Video Streaming”), comprising: 
determining, for a current block of the media stream (F, Fig. 1), a first number of duplicate blocks, wherein each duplicate block is identical to the current block, and the first number of duplicate blocks comprise more than one duplicate block (Figs. 1-8; ¶0090, “represented by a block F' in FIG. 1, can be used--in a manner known per se--to generate four descriptions A, B, C, D of a given video sequence S. Each description contains a sub-sequence”; ¶0099, “indicated by block F', can be used to generate four descriptions A, B, C, D”; ¶0108, “where two descriptions G, H are generated in the block F' in the first step”; ¶0109, “each description G, H is sent over the transmission/recording channel in the form of three descriptions G1, G2, G3 and H1, H2, H3, respectively generated in two MD encoding blocks designated F''); 
determining, for the current block, a plurality of factors (¶0061, “a Multiple Description Video Coding in combination with Forward Error Correction evenly distributed among bit-streams”; ¶0128, “FIG. 5 shows a Multiple Description Video Coding in combination with Forward Error Correction distributed evenly among the resulting bit-streams”); and 
determining a first number of descriptions for the current block by applying the plurality of factors to the first number of duplicate blocks (¶0018, “In order to generate N descriptions, the LC2MD by FEC scheme needs an encoder able to generate N layers”; ¶0022, “Each packet is sent over a different description. In this way, if n descriptions are received, the layers from first up to n-th will be decoded”; ¶0115, “the parity bits are provided by a description N that is smaller with respect to "source" bits L that correspond to the full-size original sequence S”; ¶0127), wherein each description is a scaled block without prediction and capable of being independently decoded for the current block (¶0007, “Multiple Description Coding greatly improves error resiliency, because each bit-stream can be decoded independently”; ¶0016, “build Multiple Descriptions (descriptions that are independently decodable) from "layered" bitstreams”; ¶0120, “multiple description coding: descriptions are independently decodable and the more the decoded descriptions, the higher the quality”).

Although Vitali discloses determining a first number of descriptions for the current block by applying the plurality of factors to the first number of duplicate blocks (Figs. 1-8; ¶0018; ¶0022; ¶0115; ¶0127), Vitali does not specifically disclose the plurality of complementary forward gain factors. However, Tian discloses the plurality of complementary forward gain factors (Fig. 6; Fig. 8; ¶0004; ¶0007, “two descriptions are generated for every element of x, as [(x11 x12) (x21 x22) . . . (xn1 xn2)]. One description for x is generated as the grouping…”; ¶0009, “originating from MD speech coding for voice over packet network. Instead of using the same coder, a different coder is employed for each description. For the input signal x(t), the side description is expressed”; ¶0034; ¶0035; ¶0036, “a weighted sum”; ¶0040; ¶0041-¶0053; ¶0059; ¶0063; ¶0105, “weighted sum of the distortions of the side descriptions and central description”; claim 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vitali to include the plurality of complementary forward gain factors, as taught by Tian because it would improve reliability and error resiliency by accurately providing the plurality of components (Tian; ¶0012; ¶0071).

 As to claim 8, Vitali discloses the method of claim 1, wherein each description is capable of being independently decoded with a level of confidence, and a subset of the first number of descriptions is capable of being jointly decoded with another level of confidence, wherein the subset comprises at least one description of the first number of descriptions, and a larger subset is capable of being jointly decoded with a higher level of confidence (Fig. 3; ¶0073, “descriptions can be encoded jointly”; ¶0108, “where two descriptions G, H are generated in the block F' in the first step”; ¶0109, “each description G, H is sent over the transmission/recording channel in the form of three descriptions G1, G2, G3 and H1, H2, H3, respectively generated in two MD encoding blocks designated F'”).

As to claim 9, it is rejected for the same reasons set forth in claim 1 above. In addition, Vitali discloses a non-transitory computer-readable medium storing instructions which when executed by a computer system using a processor become operational with the processor for encoding multiple descriptions for a media stream (Fig. 9; ¶0137-¶0139).

As to claim 15, it is rejected for the same reasons set forth in claim 8 above.

As to claim 16, Vitali discloses the method of claim 1, wherein the first number of duplicate blocks and the first number of descriptions are determined for the current block after transformation and before quantization (¶0010, “video codec can be either one of the traditional solutions based on DCT (Discrete Cosine Transform) transform and motion compensation”; ¶0012, “MD quantizer”; ¶0078, “transform-quantization-entropy coding”).

As to claim 17, Vitali discloses the method of claim 1, wherein the first number of duplicate blocks and the first number of descriptions are determined for the current block before quantization (It is noted that a number of description is generated or determined during the transform stage; Figs. 1-8; ¶0090, “represented by a block F' in FIG. 1, can be used--in a manner known per se--to generate four descriptions A, B, C, D of a given video sequence S. Each description contains a sub-sequence”; ¶0099, “indicated by block F', can be used to generate four descriptions A, B, C, D”; ¶0108-¶0109).

Claims 3-6 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Vitali et al. (US 2006/0015792), Tian et al. (US 2004/0102968), further in view of LIM et al. (US 2019/0297325). 

As to claims 3-5, Vitali does not specifically disclose wherein the plurality of complementary forward gain factors comprises a primary forward gain factor α₀ having a value between 0 and 1, and a secondary forward gain factor α₁ having a value between 0 and 1, and the α₀ is larger than the α₁; wherein the α₀ and the α₁ are determined to meet: α₀ + α₁(M1-1) = 1, wherein M1 is the first number of descriptions; and wherein the α₀ is determined to meet: 1/M1 ≤ α₀ < 1. 
However, LIM discloses wherein the plurality of complementary forward gain factors comprises a primary forward gain factor α₀ having a value between 0 and 1, and a secondary forward gain factor α₁ having a value between 0 and 1, and the α₀ is larger than the α₁ (¶0370, “A weighting factor applied to each prediction block may be 1/N (herein, N is a number of generated prediction blocks) and have a uniform value… a final prediction block of the current block may be determined by applying a different weighting factor to each prediction block”; ¶0373, “the first value of the prediction block list utilization flag may be set to 0, and the second value may be set to 1…”); wherein the α₀ and the α₁ are determined to meet: α₀ + α₁(M1-1) = 1, wherein M1 is the first number of descriptions (¶0111; ¶0370, “A weighting factor applied to each prediction block may be 1/N (herein, N is a number of generated prediction blocks) and have a uniform value… a final prediction block of the current block may be determined by applying a different weighting factor to each prediction block”; ¶0373, “the first value of the prediction block list utilization flag may be set to 0, and the second value may be set to 1…”);  wherein the α₀ is determined to meet: 1/M1 ≤ α₀ < 1 (¶0241, “equal to or less than a preset maximum value”; ¶0370, “A weighting factor applied to each prediction block may be 1/N (herein, N is a number of generated prediction blocks) and have a uniform value”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vitali to include wherein the plurality of complementary forward gain factors comprises a primary forward gain factor α₀ having a value between 0 and 1, and a secondary forward gain factor α₁ having a value between 0 and 1, and the α₀ is larger than the α₁; wherein the α₀ and the α₁ are determined to meet: α₀ + α₁(M1-1) = 1, wherein M1 is the first number of descriptions; and wherein the α₀ is determined to meet: 1/M1 ≤ α₀ < 1, as taught by LIM because it would increase compression performance of the image encoding (LIM; ¶0116; ¶0124; ¶0144).

As to claim 6, Vitali discloses the method of claim 3, wherein the current block comprises a first number of sub-blocks, and each sub-block comprises a second number of samples, and wherein each duplicate block comprises a first number of duplicate sub-blocks, and each duplicate sub-block comprises a second number of duplicate samples (Figs. 1-8; ¶0090, “represented by a block F' in FIG. 1, can be used--in a manner known per se--to generate four descriptions A, B, C, D of a given video sequence S. Each description contains a sub-sequence”; ¶0099, “indicated by block F', can be used to generate four descriptions A, B, C, D”; ¶0108-¶0109).

As to claim 10, it is rejected for the same reasons set forth in claim 3 above.

As to claim 11, it is rejected for the same reasons set forth in claim 4 above.

As to claim 12, it is rejected for the same reasons set forth in claim 5 above.

As to claim 13, it is rejected for the same reasons set forth in claim 6 above.

Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhan (US 2010/0091901), Xiu et al. (US 2019/0166370) disclose method and system for multiple-description coding and decoding.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960. The examiner can normally be reached 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        August 26, 2022